Title: An Anonymous Letter and Franklin’s Comment on It, [20 May 1778]
From: Franklin, Benjamin
To: 


[May 20, 1778]
Une personne qui aurois quelque chose de tres interessant et pressé a vous communiquer, desirerois, Monsieur, que vous voulussiez bien luy donner un moment pour luy procurer l’agrément de s’entretenir avec vous sur ce dont il s’agit.
L’on sais que vous venez quelquefois au jardin des eaux, et comme l’on ne veut y être apperçu d’aucun de vos gens (et que l’on a des raisons très fortes pour cela), l’on s’est transporté icy tout exprès de Paris dans l’espoir que l’on aura l’avantage de vous voire et de vous parler d’objet d’autan plus important qu’il concerne des personnes distingués.
An anonymous letter delivered to me at 9 in the evening May 20, 78. It seems intended to draw me out into those gardens for some bad purpose; as the person who pretended to have such urgent business with me has never since appeared; though (refusing to go out at that time of night) I appointed the next day at 11 o’clock.
B. Franklin
